1. Where the evidence given in a committing court has been reduced to writing under the direction of the magistrate, properly identified, and is offered in evidence to impeach the witness, it is error not to admit the evidence, and without the requirement that the foundation therefor should have been previously laid. Cox v. Prater, 67 Ga. 588, 593. However, such error will not require the grant of a new trial where the alleged contradictory statement is not material to the main issue, and where it further appears, as in this case, that the remaining evidence of the witness whom it was sought to impeach was amply corroborated by the other eye-witnesses, so that the jury was authorized, on the evidence taken as a whole, to return a verdict of manslaughter.
2. The remaining assignments of error are without merit. The evidence supported the verdict.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED APRIL 9, 1940.